United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 13-2851
       ___________________________

            United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

                Michael Goodale

     lllllllllllllllllllll Defendant - Appellant
        ___________________________

               No. 13-3150
       ___________________________

            United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

                Michael Goodale

     lllllllllllllllllllll Defendant - Appellant
                     ____________

    Appeal from United States District Court
for the Northern District of Iowa - Cedar Rapids
                 ____________
                             Submitted: March 7, 2014
                              Filed: March 12, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

       Michael Goodale was convicted of sexual abuse and child pornography
charges, and was sentenced to life in prison. This court affirmed his conviction and
sentence on direct appeal. See United States v. Goodale, 738 F.3d 917 (8th Cir.
2013). While his direct appeal was pending, Goodale filed three motions in the
district court seeking return of his seized laptop computer under Fed. R. Crim. P.
41(g), discovery and Jencks Act material from the government, his client file and
other items related to his case from his former trial counsel, and an order that the
warden of his prison facility release mail to him.

       We affirm the district court’s1 denial of Goodale’s Rule 41(g) motion. See
Jackson v. United States, 526 F.3d 394, 396-97 (8th Cir. 2008) (Rule 41(g) motion
is properly denied if property is contraband or subject to forfeiture, or government’s
need for property as evidence continues).

     We lack jurisdiction to review the magistrate judge’s2 denial of the remaining
motions, as Goodale did not seek review of the ruling in the district court. See 28

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      2
      The Honorable Jon Stuart Scoles, United States Magistrate Judge for the
Northern District of Iowa.

                                         -2-
U.S.C. § 636(b)(3); LeGear v. Thalacker, 46 F.3d 36, 37 (8th Cir. 1995) (per curiam)
(magistrate decision issued pursuant to § 636(b)(3) is not final order, and initial
review rests with district court); see also Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923
(8th Cir. 2006) (court will raise jurisdictional issues sua sponte when there is
indication jurisdiction is lacking).

     Accordingly, the judgment in Appeal No. 13-2851 is affirmed, and Appeal No.
13-3150 is dismissed for lack of jurisdiction.
                      ______________________________




                                          -3-